Citation Nr: 0335679	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.  He died in January 1992.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2000 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death and claim of eligibility to 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's death certificate shows that he died in 
January 1992 due to a myocardial infarction as a consequence 
of atherosclerosis; other significant conditions contributing 
to his death were acute renal failure and chronic lung 
disease.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  Atherosclerosis was not manifested during service or for 
many years thereafter, and is not shown to be causally or 
etiologically related to the veteran's service.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2003).

2.  The appellant is not eligible for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. § 3501, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.807, 21.3020, 21. 
3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim that the 
veteran's death from a myocardial infarction due to 
atherosclerosis was related to his active service.  
Specifically, the appellant maintains that the veteran's 
myocardial infarction, a consequence of atherosclerosis, was 
secondary to the veteran's in-service treatment for combat 
exhaustion, psychoneurosis, and anxiety, which should have 
been service-connected.  The appellant also contends that, if 
the veteran's death is service-connected, she is entitled to 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code (DEA).  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete her claims.  The May 2000 and 
May 2001 rating decisions and the February 2002 statement of 
the case issued in connection with the appellant's appeal, as 
well as a March 2001 letter, have notified her of the 
evidence considered, the pertinent laws and regulations, and 
the reason that her claims were denied.  The RO indicated 
that it would review the information of record and determine 
what additional information is needed to process the 
appellant's claims.  In addition, the March 2001 letter from 
the RO and the February 2002 statement of the case included 
the criteria for granting service connection for the cause of 
the veteran's death, as well as other regulations pertaining 
to her claims.  Likewise, the letter to the appellant and the 
statement of the case notified the appellant of the 
provisions of the VCAA, the kind of information needed from 
her, and what she could do to help her claims, as well as the 
VA's responsibilities in obtaining evidence.  While the RO 
requested that any evidence the appellant had needed to be 
submitted within 60 days, the letter also informed her that 
she had up to one year from the date of the letter to submit 
additional evidence.  The Board would also note that more 
than one year has passed since the date of the VCAA letter 
and that in August 2002, the appellant's representative 
requested that the appellant's claims be forwarded to the 
Board for review.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied and that the appellant has effectively waived any 
further notification under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claims.  In this 
regard, the veteran's service medical records and death 
certificate have been obtained.  The appellant and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.   Despite requests 
by the RO for evidence supporting the appellant's claim, the 
appellant has not submitted any medical evidence in support 
of her claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  As 
such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

I.  Service connection for the cause of the veteran's death

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4). 

The veteran had active military service from December 1942 to 
January 1946.  According to the veteran's death certificate, 
he died in January 1992 due to a myocardial infarction as a 
consequence of atherosclerosis.  Other significant conditions 
contributing to the veteran's death, but not resulting in the 
underlying causes of his death were acute renal failure and 
chronic lung disease.  During the veteran's lifetime, service 
connection had not been established for any disabilities.

Service medical records are negative for complaints, 
treatment, or a diagnosis related to atherosclerosis or a 
myocardial infarction.  Service medical records indicate that 
the veteran was treated in January and March 1945 for 
recurrent, moderately severe combat exhaustion, 
psychoneurosis, and anxiety.  His Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Duty or Retirement states that the veteran's 
cardiovascular system and lungs were normal.  A March 1945 
concussion and a psychiatric diagnosis of increased combat 
nerves with startle reflex, tremors, and anxiety were noted.  
The Report also noted that the veteran met physical and 
mental standards for discharge except for a mild chronic 
anxiety reaction, manifested by anxiety tension, vasomotor 
instability, and mild tremors.

A Medical Statement", from the Commonwealth of Kentucky 
Department for Human Resources, Kentucky Center for Veterans 
Affairs, dated December 1979, states that the veteran had an 
acute myocardial infarction, with symptoms of chest pain, 
nausea, and shortness of breath, and that his prognosis was 
"very guarded."

The appellant also submitted several lay statements in 
support of her claim.  A letter from [redacted], states that he 
served with the veteran, and that during the veteran's 
service, he "fell apart" and was taken to a "Med Center."  
Letters from [redacted] assert that the appellant is entitled 
to service connection for the veteran's death because the 
veteran was treated for psychoneurosis, anxiety, and a 
concussion during his service.  Statements and copies of 
letters by the appellant assert that she tried to get the 
veteran's service medical and personnel records before he 
died and that she now has copies, and that these records show 
that the veteran should have been service-connected.  In 
addition, Mr. [redacted] and the appellant submitted duplicate 
copies of the veteran's service medical and personnel 
records.  The appellant also submitted copies of articles 
regarding a rating decision error in another veteran's claim 
and a discussion of well-grounded claims from a Disabled 
American Veterans publication.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against a claim for service connection for the cause of the 
veteran's death.  More significantly, the evidence of record 
is negative for any medical evidence or opinion that supports 
the appellant's contention that the veteran's atherosclerosis 
and myocardial infarction were related to the veteran's 
service, including his treatment for combat exhaustion and 
anxiety during his service.   The appellant has failed to 
provide any medical evidence which shows that the myocardial 
infarction and atherosclerosis that caused the veteran's 
death were in any way related to the veteran's service.  See 
38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  
In this regard, the Board notes that the veteran's service 
medical records are entirely negative for any evidence of a 
cardiovascular or respiratory disorder or any other symptoms 
of the veteran's atherosclerosis.  In addition, the Board 
also notes that the medical evidence does not show that the 
veteran's atherosclerosis was manifest within the applicable 
presumption period.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. 
§ 3.309(a).  According to the only post-service medical 
evidence of record, the veteran's first myocardial 
infarction, and associated symptomatology was first manifest 
many years following service, in December 1979.  Likewise, 
the veteran's death certificate does not indicate that the 
veteran's atherosclerosis was a consequence of his active 
service.  In short, the only evidence supporting a finding 
that the veteran's myocardial infarction was the result of 
the veteran's active service is the appellant's and Mr. 
[redacted]'s statements relating the veteran's myocardial 
infarction and atherosclerosis to the veteran's service.  
However, the appellant and Mr. [redacted] do not appear to have 
any medical expertise or training, and, as such are not 
competent to offer an opinion on an issue requiring medical 
evidence for resolution.  See Van Slack at 502, citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay witnesses are not competent to offer 
medical opinions or evidence of medical causation, as it 
requires medical expertise).  Therefore, while the Board does 
not doubt the sincerity of the appellant's beliefs that the 
veteran's death may have been due to his service, there is no 
credible medical evidence that the veteran's myocardial 
infarction was in any way related to his active service.  See 
id.  See also 38 U.S.C.A. § 5103A(d) (VA does not have an 
affirmative duty to obtain an examination of a claimant or a 
medical opinion from Department healthcare facilities if the 
evidence of record contains adequate evidence to decide a 
claim). 

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied. 

II.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

As stated earlier, the appellant also claims entitlement to 
Chapter 35 benefits.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who was permanently and totally disabled due to 
a service-connected disability at the time of the veteran's 
death, who died in service, or who died of a service-
connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  
In this case, service connection has not been established for 
the cause of the veteran's death, nor was service connection 
established for any disability of the veteran during his 
lifetime.   Therefore, the appellant lacks basic eligibility 
for Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  The appellant's 
claim is thus without legal merit and must be denied on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



